Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

The prior art does not teach nor suggest the claimed “wherein the first wheel set and the second wheel set are coaxial along a pivot axis” in combination with the other limitations of claim 1. 
Providing coaxial first wheel sets and second wheels sets – generally – is notoriously well known and obvious in the field of horology. See for instance hands 5a and 5b figure 1or Bron (US 7625116). The gears for driving can be seen in figure 2. These gears are clearly coaxial. These hands are, however, not retrograde hands. In the field of horology the matter of packaging the corresponding structures is a complicated one, particularly in the context of a mechanical driving gear train. The remainder of claim 1 is of sufficient specificity that claiming “first wheel set and the second wheel set are coaxial” is sufficient to render the claimed invention non-obvious. As a matter of illustrative contrast, see how Dubois (US 5043955) provides the elastic bias to a plurality of retrograde hands 7-10 by means of elastic elements 31. See Hiraga (US 7742364) 176, 136 figure 3. See EP 3112956 figure 3. See Wiederrecht (US 9398299) figure 3. As can be seen by these cases there are a number of different ways to achieve a bias of two or more retrograde hands. The examiner does not find the current claim set to be obvious based on the prior art of record. The difference between the previous grounds of rejection under anticipation and the current opinion of allowance is the previously quoted claim language of the amendment 11/30/21.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





12-15-21
/SEAN KAYES/Primary Examiner, Art Unit 2844